DETAILED ACTION
Response to Amendment
In the amendment dated 7/21/2021, the following has occurred: Claims 1-3, 7-8, 18, 22, and 27 have been amended; and new Claims 32-34 have been added.
The objection to the title and drawing have been withdrawn in response to the amendment to the specification.
The 112 objection has been withdrawn in response to the claim amendment.
The previous 102 rejection has been withdrawn in response to the claim amendment.
Claims 1-15, 18, 21-22, 26-27, and 32-34 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 7/21/21.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejections - 35 USC § 103
Claims 1-6, 9-13, 15, 21-22, 26-27, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., US 20140045099 (hereinafter, Hwang), in view of Saito et al,. US 20070161506 (hereinafter, Saito).
As to Claim 1:
	Hwang discloses an anode for a solid oxide fuel cell (see “… nanostructured anode of solid oxide fuel cell…”, Abstract), the anode comprising: 
a matrix comprising a doped metal oxide (see “… gadolinia-doped ceria… GDC…”, [0031]); and
an electrocatalyst,
wherein the electrocatalyst comprises particle containing particles (see “… metal oxide nanoparticles 32 and nano gas pores 33… The size of the nano gas pores 33 and the size of the nano gas channel are smaller than 100 nanometers…”, [0031]) supported by the matrix, the particles containing a steam reformation catalyst (see “… anode… Ni-LDC-LSGM-SSC… SOFC cell… LDC/Ni layers… LDC/Nio… the nickel nanoparticles around the surfaces of the pores produced… LDC particles…”, [0047-0048, 0031], Fig. 1) material trapped within the pores of the anode [0031].
Even though Hwang discloses pores in the anode as a whole formed by the impregnation/infiltration of the catalyst to the nano gas pores of the anode, Hwang does not specifically disclose that the catalyst are in the ceria doped porous particles.
In the same field of endeavor, Saito also discloses a catalyst on a carrier metal oxide such as ceria for a fuel cell [0002, 0092] similar to that of Hwang.  Saito further teaches that that oxide carrier are porous and that the catalyst are impregnated within the porous oxide (Abstract, [0002, 0003, 0014, 0015, 0016, 0020, 0020, 0024, 0028, 0092], which can improve the reaction activity and supporting condition [0008, 0011].

As to Claims 2-3:
	Hwang discloses the steam reformation catalyst is selected from: Ni catalyst (see … anode… Ni-LDC-LSGM-SSC… SOFC cell… LDC/Ni layers… LDC/Nio… the nickel nanoparticles around the surfaces of the pores produced… LDC particles…”, [0047-0048], Fig. 1).
As to Claim 4:
	Hwang discloses the doped metal oxide is an electrically conducting ceramic material selected from the perovskites lanthanum strontium chromite lanthanum strontium chromite manganite (see “… perovskite such as lanthanum strontium manganese chromite (LSCM)… lanthanum strontium chromite…”, [0030]).
As to Claims 5-6:
	Hwang discloses the doped metal oxide is an electrically conducting ceramic material including gadolinium doped ceria (GDC) (see “… gadolinia-doped ceria… GDC…”, [0031]).
As to Claim 9:
	Hwang discloses the porous particles have pore sizes of less than 100 nm [0031].
As to Claims 10-12:
	Hwang discloses that the porous particles have pore sizes of less than 100 nm [0031], but does not disclose the same range as the claimed anode or that it is mesoporous (interpreted as having pore size range of 2-50 nm).
	However, since the disclosed range of Hwang overlapped the claimed range, it would have been obvious to a skilled artisan to adjust the porosity of Hwang to achieve applicant’s claimed range as a 
As to Claim 13:
	Hwang discloses the porous particles are dispersed throughout the matrix (see “… nano-composite film 3… a plurality of metal nanoparticles 31, a plurality of metal oxide nanoparticles 32, and a plurality of gas pores 33…”, [0026], Fig. 3).
As to Claim 15:
	Hwang discloses a rare –earth doped ceria (see “… gadolinia-doped ceria… GDC…”, [0031]).
As to Claim 21:
	Hwang discloses an anode is for a metal support solid oxide fuel cell and is provided on a metal support substrate (see … disposed over the porous permeable metal substrate… a nano-composite anode function layer…”, [0017]; “… includes a porous permeable metal substrate 1…”, [0026], Fig. 1).
As to Claim 22:
	Hwang discloses a composition for making an anode for a solid oxide fuel cell (see “… nanostructured anode of solid oxide fuel cell…”, Abstract), the composition comprising: 
a matrix comprising a doped metal oxide (see “… gadolinia-doped ceria… GDC…”, [0031]); and
an electrocatalyst,
wherein the electrocatalyst comprises porous particle containing particles (see “… metal oxide nanoparticles 32 and nano gas pores 33… The size of the nano gas pores 33 and the size of the nano gas channel are smaller than 100 nanometers…”, [0031]) impregnated with a steam reformation (see … anode… Ni-LDC-LSGM-SSC… SOFC cell… LDC/Ni layers… LDC/Nio… the nickel nanoparticles around the surfaces of the pores produced… LDC particles…”, [0047-0048, 0031], Fig. 1).
Even though Hwang discloses pores in the anode as a whole formed by the impregnation/infiltration of the catalyst to the nano gas pores of the anode, Hwang does not specifically disclose that the catalyst are in the ceria doped porous particles.
In the same field of endeavor, Saito also discloses a catalyst on a carrier metal oxide such as ceria for a fuel cell [0002, 0092] similar to that of Hwang.  Saito further teaches that that oxide carrier are porous and that the catalyst are impregnated within the porous oxide (Abstract, [0002, 0003, 0014, 0015, 0016, 0020, 0020, 0024, 0028, 0092], which can improve the reaction activity and supporting condition [0008, 0011].
It would have been obvious to a person skilled in the art before the effective filing date of instant application as to incorporate the metal oxide of Hwang that is porous as to allow the catalyst to be deposited within as taught by Saito as to improve the reaction activity and supporting condition [0008, 0011].
As to Claim 26:
	Hwang discloses a method of making an anode for a solid oxide fuel cell, comprising the steps of:
Applying a composition according to claim 22 to a substrate (see Claim 21 and 22 above);
Sintering the composition (see “… preheated to 600-900°C…”, [0038]).
As to Claim 27:
	Hwang discloses a solid oxide fuel cell comprising the anode according to claim 1 (see “… nanostructured anode of solid oxide fuel cell…”, Abstract; see claim 1 above), and the anode is for a (see “anode comprising a porous permeable metal substrate…”, [0027], Abstract, Fig. 1).
As to Claim 32:
	Hwang does not disclose porous particles.
	However, Saito does disclose that the ceria particles of does can be porous.  Thus, a porous particles in a porous matrix is much higher in porosity than the whole matrix itself similar to the claimed arrangement (see instant specification, [0016], which discusses by having porosity in the porous particles, higher porosity can be achieved).
It would have been obvious to a person skilled in the art before the effective filing date of instant application as to incorporate the metal oxide of Hwang that is porous as to allow the catalyst to be deposited within as taught by Saito as to improve the reaction activity and supporting condition [0008, 0011].
As to Claim 33:
	Hwang does not disclose porous particles.
Saito further teaches that that oxide carrier are porous and that the catalyst are impregnated within the porous oxide (Abstract, [0002, 0003, 0014, 0015, 0016, 0020, 0020, 0024, 0028, 0092], which can improve the reaction activity and supporting condition [0008, 0011].
It would have been obvious to a person skilled in the art before the effective filing date of instant application as to incorporate the metal oxide of Hwang that is porous as to allow the catalyst to be deposited within as taught by Saito as to improve the reaction activity and supporting condition [0008, 0011].
As to Claim 34:
(see … anode… Ni-LDC-LSGM-SSC… SOFC cell… LDC/Ni layers… LDC/Nio… the nickel nanoparticles around the surfaces of the pores produced… LDC particles…”, [0047-0048], Fig. 1).
Claims 1-8, 13, 15, 21-22, 26-27, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Blennow et al., US 20090061284 (hereinafter, Blennow), in view of Saito et al,. US 20070161506 (hereinafter, Saito).
As to Claim 1:
	Blennow discloses an anode for a solid oxide fuel cell (see “… solid oxide cells… comprising doped strontium titanate composite anodes… and a ceria based oxide phase finely dispersed within the electronic conductive phase…”, [0001]), the anode comprising: 
a matrix comprising a doped metal oxide [0001]; and
an electrocatalyst,
wherein the electrocatalyst comprises porous particle containing particles impregnated with a steam reformation catalyst (see “… nano-sized CGO particles… in the porous microstructure …”, [0038, 0072, 0078]; “… combining the precursor solution of ceria with a nickel precursor solution and wherein the total amount of nickel…”, [0047, 0049, 0068]).
Even though Blennow discloses the catalyst is impregnated into the ceria solution, Blennow does not specifically disclose that the catalyst are in the ceria doped porous particles.
In the same field of endeavor, Saito also discloses a catalyst on a carrier metal oxide such as ceria for a fuel cell [0002, 0092] similar to that of Blennow.  Saito further teaches that that oxide carrier are porous and that the catalyst are impregnated within the porous oxide (Abstract, [0002, 0003, 0014, 0015, 0016, 0020, 0020, 0024, 0028, 0092], which can improve the reaction activity and supporting condition [0008, 0011].

As to Claims 2-3:
	Blennow discloses the steam reformation catalyst is nickel (see “… nano-sized CGO particles… in the porous microstructure …”, [0038, 0072, 0078]; “… combining the precursor solution of ceria with a nickel precursor solution and wherein the total amount of nickel…”, [0047, 0049, 0068]).
As to Claims 4-5:
	Blennow discloses an electrically conducting ceramic material such as doped strontium titanate (Abstract, [0001]).
As to Claim 6:
	Blennow discloses the doped metal oxide is a rare-earth doped ceria (see “gadolinium-doped ceria… CGO…”, [0001]).
As to Claim 7-8:
Blennow also discloses that about 20-50% is ceria phase while strontium titanate phase can be 50-80% of the anode [0053].
As to claims 13:
	Blennow discloses the porous particles are dispersed throughout the matrix (see ceria based oxide phase finely dispersed within the electronic conductive phase…”, [0001, 0013]).
As to Claim 15:
	Blennow discloses the porous particles comprises a rare-earth doped ceria (see “gadolinium-doped ceria phase… CGO…”, [0001]).
As to Claim 18:

AS to Claim 21:
	Blennow discloses the anode is for a metal supported solid oxide fuel cell, and is provided on a metal support substrate (see “… doped SrTiO.sub.3 can be used as the current collector layer… can be used as electrode support layer due to its high electrically conductivity…”, [0057]).
As to Claim 22:
	Blennow also discloses a composition for making an anode for a solid oxide fuel cell (see “… solid oxide cells… comprising doped strontium titanate composite anodes… and a ceria based oxide phase finely dispersed within the electronic conductive phase…”, [0001]), the anode comprising: 
a matrix comprising a doped metal oxide [0001]; and
an electrocatalyst,
wherein the electrocatalyst comprises porous particle containing particles impregnated with a steam reformation catalyst (see “… nano-sized CGO particles… in the porous microstructure …”, [0038, 0072, 0078]; “… combining the precursor solution of ceria with a nickel precursor solution and wherein the total amount of nickel…”, [0047, 0049, 0068]).
Even though Blennow discloses the catalyst is impregnated into the ceria solution, Blennow does not specifically disclose that the catalyst are in the ceria doped porous particles.
In the same field of endeavor, Saito also discloses a catalyst on a carrier metal oxide such as ceria for a fuel cell [0002, 0092] similar to that of Blennow.  Saito further teaches that that oxide carrier are porous and that the catalyst are impregnated within the porous oxide (Abstract, [0002, 0003, 0014, 0015, 0016, 0020, 0020, 0024, 0028, 0092], which can improve the reaction activity and supporting condition [0008, 0011].

As to Claim 26:
	Blennow discloses a method of making an anode for a solid oxide fuel cell, comprising the steps of:
Applying a composition according to claim 22 to a substrate (see Claim 21 and 22 above);
Sintering the composition (see “… sintered structure of step (b) with the precursor solution of step (c)…”, Abstract, [0013]).
As to Claim 27:
	Blennow discloses a solid oxide fuel cell comprising the anode according to claim 1 (see “… solid oxide cells… comprising doped strontium titanate composite anodes… and a ceria based oxide phase finely dispersed within the electronic conductive phase…”, [0001] – note that optionally is interpreted as not needed/required as the alternative is an anode not requiring a metal supported and metal support substrate).
As to Claim 32:
	Blennow does not disclose a porous particles.
	However, Saito does disclose that the ceria particles of Blennow can be porous.  Thus, a porous particles in a porous matrix is much higher in porosity than the whole matrix itself similar to the claimed arrangement (see instant specification, [0016], which discusses by having porosity in the porous particles, higher porosity can be achieved).

As to Claim 33:
	Blennow does not disclose a porous particles.
Saito further teaches that that oxide carrier are porous and that the catalyst are impregnated within the porous oxide (Abstract, [0002, 0003, 0014, 0015, 0016, 0020, 0020, 0024, 0028, 0092], which can improve the reaction activity and supporting condition [0008, 0011].
It would have been obvious to a person skilled in the art before the effective filing date of instant application as to incorporate the metal oxide of Blennow that is porous as to allow the catalyst to be deposited within as taught by Saito as to improve the reaction activity and supporting condition [0008, 0011].
As to Claim 34:
	Blennow discloses the steam reformation catalyst is nickel (see “… nano-sized CGO particles… in the porous microstructure …”, [0038, 0072, 0078]; “… combining the precursor solution of ceria with a nickel precursor solution and wherein the total amount of nickel…”, [0047, 0049, 0068] – note that optionally is interpreted as not needed/required because the other alternative would be an anode without the metal substrate support).
Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., US 20140045099 (hereinafter, Hwang), in view of Saito et al,. US 20070161506 (hereinafter, Saito), as applied to Claim 1 above, and further in view of Blennow et al., US 20090061284 (hereinafter, Blennow).
As to Claims 7-8:
(see … anode… Ni-LDC-LSGM-SSC… SOFC cell… LDC/Ni layers… LDC/Nio… the nickel nanoparticles around the surfaces of the pores produced… LDC particles…”, [0047-0048, 0031], Fig. 1), but does not disclose the specific amount of porous particles are in the anode material.
In the same field of endeavor, Blennow also discloses a ceria and strontium titanate based electrode similar to that of Hwang (Abstract).  Blennow also discloses that about 20-50% is ceria phase while strontium titanate phase can be 50-80% of the anode [0053], which can leads to improve in the wetting of the precursor solution of ceria upon impregnation of the inserted structure [0052], and/or also improve in electrochemical activity compared to Ni—YSZ [0055].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate about 20-50% or ceria phase of Hwang to the anode as to improve in the wetting of the precursor solution of ceria upon impregnation of the inserted structure [0052], and/or also improve in electrochemical activity compared to Ni—YSZ [0055].
As to Claim 18:
	Hwang discloses the steam reformation catalyst as nickel (see “… anode… Ni-LDC-LSGM-SSC… SOFC cell… LDC/Ni layers… LDC/Nio… the nickel nanoparticles around the surfaces of the pores produced… LDC particles…”, [0047-0048, 0031], Fig. 1), but does not disclose the amount of nickel is used.
	Blennow discloses that nickel metal catalyst can be around 5-10 wt% as to improve performance in term of a higher electrochemical activity [0047].  
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to use nickel catalyst of Hwang in the disclosed range as Blennow discloses that the above range can help improve performance in term of a higher electrochemical activity [0047].  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., US 20140045099 (hereinafter, Hwang), in view of Saito et al,. US 20070161506 (hereinafter, Saito), as applied to Claim 1 above, and further in view of Niimi et al., US 20140162149 (hereinafter, Niimi).
	Hwang discloses a rare –earth doped ceria (see “… gadolinia-doped ceria… GDC…”, [0031]), but does not disclose the rare-earth is praseodymium.
	In the same field of endeavor, Niimi also discloses a solid oxide fuel cell having an anode or fuel electrode comprising of ceria having doped with gadolium similar to that of Hwang ([0032], Abstract).  Niimi further teaches that the ceria can also doped with element other than gadolium such as praseodymium as they both are rare earth metal [0032].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute gadolium with praseodymium as the dopant of ceria as Niimi teaches that ceria can also doped with element other than gadolium such as praseodymium as they both are rare earth metal [0032] and substitute a known element for another for the same purpose would have been obvious.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blennow et al., US 20090061284 (hereinafter, Blennow), in view of Saito et al,. US 20070161506 (hereinafter, Saito), as applied to Claim 1 above, and further in view of Hwang et al., US 20140045099 (hereinafter, Hwang).
Blennow discloses the anode electrode comprising the porous particles where the nanoparticles layers are thin (50-100nm) [0038, 0072, 0078], but does not disclose the size of the porous material or that it is mesoporous (10-50nm).
In the same field of endeavor, Hwang also discloses nanoparticles porous ceria combined with catalyst similar to that of Blennow (see “… gadolinia-doped ceria… GDC…”, [0031]; “… anode… Ni-LDC-LSGM-SSC… SOFC cell… LDC/Ni layers… LDC/Nio… the nickel nanoparticles around the surfaces of the pores produced… LDC particles…”, [0047-0048, 0031], Fig. 1).  Hwang further teaches that the porous [0031] which can provide sufficient to strength to prevent agglomeration or aggregation of metal nanoparticles 31 and/or provide high stability and high efficiency solid oxide fuel cell [0028, 0033].
It would have been obvious to a person skilled in the art before the effectively filing date of the instant application to incorporate porous particles of Blennow with pore sizes of less than 100 nm as taught by Hwang as to provide sufficient to strength to prevent agglomeration or aggregation of metal nanoparticles 31 and/or provide high stability and high efficiency solid oxide fuel cell [0028, 0033].
Also, since the disclosed range of Hwang overlapped the claimed range, it would have been obvious to a skilled artisan to adjust the porosity of Hwang to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blennow et al., US 20090061284 (hereinafter, Blennow), in view of Saito et al,. US 20070161506 (hereinafter, Saito), as applied to Claim 1 above, and further in view of Niimi et al., US 20140162149 (hereinafter, Niimi).
Blennow discloses the porous particles comprises a rare-earth doped ceria (see “gadolinium-doped ceria phase… CGO…”, [0001]), but does not disclose the rare-earth metal is praseodymium.
In the same field of endeavor, Niimi also discloses a solid oxide fuel cell having an anode or fuel electrode comprising of ceria having doped with gadolium similar to that of Blennow ([0032], Abstract).  Niimi further teaches that the ceria can also doped with element other than gadolium such as praseodymium as they both are rare earth metal [0032].
.
Response to Arguments
Applicant’s arguments with respect to claims 1-15, 18, 21-22, and 26-27 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s main contention is that the Blennow and Hwang does not clearly recite the structure of matrix with porous particles as in the amended claims.  Blennow and Hwang do disclose a porous structure of the anode as a whole but does not specifically disclose the ceria particles in the anode are also porous.  Saito is relied on to disclose that that oxide carrier are porous and that the catalyst are impregnated within the porous oxide (Abstract, [0002, 0003, 0014, 0015, 0016, 0020, 0020, 0024, 0028, 0092], which can improve the reaction activity and supporting condition [0008, 0011].
It would have been obvious to a person skilled in the art before the effective filing date of instant application as to incorporate the metal oxide of Blennow or Hwang that is porous as to allow the catalyst to be deposited within as taught by Saito as to improve the reaction activity and supporting condition [0008, 0011].
	For the reasons above, applicant’s argument has been fully considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723